Citation Nr: 0830827	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-13 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 






INTRODUCTION

The veteran served on active duty from June 1970 to August 
1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted the veteran's claim for service 
connection for PTSD and assigned him a 50 percent disability 
rating, effective September 30, 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

At the veteran's April 2005 VA examination, he reported that 
he had been receiving bi-weekly counseling since October 2004 
at the Vet Center in Buffalo, New York.  Additionally, in a 
January 2007 letter, the veteran's counselor at the Vet 
Center reported that he had been undergoing group and 
individual treatment since October 2004.  Actual records of 
the veteran's Vet Center treatment, dated from October 2004, 
have not been associated with the claims folder.  Since 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, VA must obtain these records.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); see also 38 U.S.C.A. § 5103A (b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2006).  As such, the Board has 
no discretion and for this reason as well must remand this 
claim.  

On remand, the veteran should also be afforded a new VA 
psychiatric examination to determine the current severity of 
his PTSD.  In the August 2008 informal hearing presentation, 
his representative indicated that in a conversation with the 
veteran in July 2008, it was indicated that his condition had 
worsened recently.  Any recent treatment records from the VA 
treatment facility in Buffalo, New York, should also be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the 
veteran's treatment records from the 
Buffalo, New York, Vet Center, dated 
since October 2004.  Actual treatment 
records, as opposed to a summary, 
should be obtained.

2.  Obtain copies of the veteran's 
treatment records for PTSD from the VA 
treatment facility in Buffalo, New 
York, (Upstate New York HCS), dated 
since March 2007.

3.  Thereafter, schedule the veteran 
for a VA psychiatric examination to 
determine the extent and severity of 
his PTSD.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests should 
be performed.  The examiner should 
report all pertinent findings and 
estimate the veteran's Global 
Assessment of Functional (GAF) Scale 
score.  The examiner must provide a 
complete rationale for all findings and 
conclusions in a legible report.

4.  Finally, reconsider the veteran's 
appeal.  If the benefit sought on 
appeal is not granted, the RO must 
issue a supplemental statement of the 
case and the veteran should be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

